Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 3/31/2021 in which claims 1-22 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objection
3.	Claims 7, 9-10, 18 and 20-21 are objected to because of the following informalities:
  The claims 7 and 18 recite, “…store contact data for a given on of the…” and claims 9-10 and 20-21 recite, “…at least on of…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112            
4.	The following is a quotation of the second paragraph of 35 U.S.C. 112:

 

	Claims 6 and 17 recite the claimed limitations of "...the identification...", however, there are insufficient prior antecedent basis for these limitations in the claims. 
For complete examination purposes, the Examiner will broadly address the above rejected claims in light of the overall concept of Applicant’s invention. Appropriate corrections are therefore required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
          
        Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lev et al., (US 2013/0275160), (hereinafter, Lev) in view of Novak Jr. et al., (US 2021/0296008), (hereinafter, Novak).

Regarding claims 1 and 12, Lev discloses a user system/method (= system for analyzing and controlling epidemics, see [0008]) comprising:
 at least one hardware processor; and one or more software modules that are configured to, when executed by the at least one hardware processor, download an application to the user system (= application 58 may be downloaded by the user to the mobile device to receive epidemiological data, see [0072]);
 obtain an identifier for the user system (= IIPP includes mobile device user hardware address and location information/mobility log, see [0043 and 0071]); 
generate a plurality of pings to detect other nearby user systems (= data network in conjunction with which the UML data is acquired include a WiFi network, see [0044-46 and 0071] whereby the WiFi network protocol includes “pings” method).
 Lev explicitly fails to disclose the claimed limitations of:
“receive a response to one of the plurality of pings from another user system ();
exchange contact data with the responding user system;
 store the contact data for the responding user system; and
 receive a digital handshake indicated, based on the stored contact data that a user of the user system may be at risk”.
However, Novak, which is an analogous art equivalently discloses the claimed limitations of:
 “receive a response to one of the plurality of pings from another user system (= device 106,116 can allow a user 102, 112 to authorize the transmission/sharing of health-related information with the remote monitoring system 120 and/or other third party devices, see [0101 and 0103]; and system 120 can be implemented in separate computing devices, see [0135]);
exchange contact data with the responding user system (= device 106,116 can allow a user 102, 112 to authorize the transmission/sharing of health-related information with the remote monitoring system 120 and/or other third party devices, see [0101, 0103 and 0141-0142]; and device 200 can be configured to receive and/or transmit identifiers between devices 200’, see [0166 and 0171]);
 store the contact data for the responding user system (= system 120 can dynamically store contact tracing data, see [0174 and 0136]); and
 receive a digital handshake indicated, based on the stored contact data that a user of the user system may be at risk (= system 120 can receive health-related and other information from a plurality of users to determine various exposure levels and/or risk state of users, see [0143])”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Novak with Lev for the benefit of achieving a communication system that dynamically and simultaneously monitor and manage health status via wireless protocol. 

Regarding claims 2 and 13, as mentioned in claims 1 and 12, Lev explicitly fails to discloses that the user system/method further comprising wireless communication capability, and wherein the one or more software modules are further configured to, when executed by the at least one hardware processor, detect the wireless communication capability and generate the pings using the detecting wireless capability. 
Novak, which is an analogous art, equivalently discloses that the user system/method further comprising wireless communication capability, and wherein the one or more software modules are further configured to, when executed by the at least one hardware processor, detect the wireless communication capability and generate the pings using the detecting wireless capability (= communication via Bluetooth, see [0060 and 0097]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Novak with Lev for the benefit of achieving a communication system that dynamically and simultaneously monitor and manage health status via wireless protocol. 

Regarding claims 3 and 14, as mentioned in claims 1 and 12, Lev explicitly fails to discloses the user system/method wherein the one or more software modules are further configured to, when executed by the at least one hardware processor, generate the pings using a time interval that defines a ping radius.
	However, Novak, which is an analogous art, equivalently discloses the user system/method wherein the one or more software modules are further configured to, when executed by the at least one hardware processor, generate the pings using a time interval that defines a ping radius (see, [0128-29]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Novak with Lev for the benefit of achieving a communication system that dynamically and simultaneously monitor and manage health status via wireless protocol. 

Regarding claims 4 and 15, as mentioned in claims 1 and 12, Lev further discloses the user system/method wherein the contact data comprises at least on of an identifier of the responding user system, location information, proximity information and contact duration (see, [0043 and 0058]).  

Regarding claims 5 and 16, as mentioned in claims 1 and 12, Lev further discloses the user system/method wherein the contact data comprises at least on of an identifier of the responding user system, location information, proximity information or contact duration (see, [0043 and 0058]).  

Regarding claims 6 and 17, as mentioned in claims 1 and 12, Lev further discloses the user system/method wherein the identification is a blockchain identification and the contact data is stored as a blockchain contract in a blockchain ledger (see, [0050]).  

Regarding claims 7 and 18, Lev discloses a system/method comprising:
 at least one hardware processor; and one or more software modules that are configured to, when executed by the at least one hardware processor, download an application to each of a plurality of user systems (= application 58 may be downloaded by the user to the mobile device to receive epidemiological data, see [0072]);
(= IIPP includes mobile device user hardware address and location information/mobility log, see [0043 and 0071]).
Lev explicitly fails to disclose the claimed limitations of:
“receive contact data for each of the plurality of user systems;
 store the contact data for a given on of the plurality of user systems in a record of a plurality of records, wherein the record is associated with the related identifier;
receive additional information from an authorized user related to one or more of the plurality of records; and 
initiate a digital handshake with at least one of the plurality of user devices based on the contact data and the additional data”.
 However, Novak, which is an analogous art equivalently discloses the claimed limitations of:
 receive contact data for each of the plurality of user systems (= device 106,116 can allow a user 102, 112 to authorize the transmission/sharing of health-related information with the remote monitoring system 120 and/or other third party devices, see [0101 and 0103]; and system 120 can be implemented in separate computing devices, see [0135]);
 store the contact data for a given on of the plurality of user systems in a record of a plurality of records, wherein the record is associated with the related identifier
(= device 106,116 can allow a user 102, 112 to authorize the transmission/sharing of health-related information with the remote monitoring system 120 and/or other third party devices, see [0101, 0103 and 0141-0142]; device 200 can be configured to receive and/or transmit identifiers between devices 200’, see [0166 and 0171] and system 120 can dynamically store contact tracing data, see [0174 and 0136]);
receive additional information from an authorized user related to one or more of the plurality of records (= device 106,116 can allow a user 102, 112 to authorize the transmission/sharing of health-related information with the remote monitoring system 120 and/or other third party devices, see [0101, 0103 and 0141-0142];; and 
initiate a digital handshake with at least one of the plurality of user devices based on the contact data and the additional data (= system 120 can receive health-related and other information from a plurality of users to determine various exposure levels and/or risk state of users, see [0143])”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Novak with Lev for the benefit of achieving a communication system that dynamically and simultaneously monitor and manage health status via wireless protocol. 

Regarding claims 8 and 19, as mentioned in claims 7 and 18, Lev explicitly fails to discloses the user system/method wherein the one or more software modules are further configured to, when executed by the at least one hardware processor, receive queries related to the plurality of records and return anonymous contact data in response to the queries. 
	However, Novak, which is an analogous art, equivalently discloses the user system/method wherein the one or more software modules are further configured to, when executed by the at least one hardware processor, receive queries related to the (see, [0141]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Novak with Lev for the benefit of achieving a communication system that dynamically and simultaneously monitor and manage health status via wireless protocol. 

Regarding claims 9 and 20, as mentioned in claims 7 and 18, Lev further discloses the user system/method , wherein the contact data comprises at least on of an identifier of the corresponding user system, location information, proximity information and contact duration (see, [0043 and 0058]).  

 Regarding claims 10 and 21, as mentioned in claims 7 and 18, Lev further discloses the user system/method, wherein the contact data comprises at least on of an identifier of the responding user system, location information, proximity information or contact duration (see, [0043 and 0058]).  

Regarding claims 11 and 22, as mentioned in claims 7 and 18, Lev further discloses the user system/method wherein the identifications for each of the plurality of user systems is a blockchain identification and each of the plurality of records is a blockchain contract in a blockchain ledger (see, [0050]).

                                                        
                                               CONCLUSION 
 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.